Citation Nr: 0826395	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a separate disability rating for residuals of 
encephalopathy.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to September 1970, appealed that decision, and the case 
was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  A rating decision dated in June 2003 granted service 
connection for post-traumatic stress disorder (PTSD) based on 
evidence of participation in combat in Vietnam.

2.  A rating decision dated in September 2005 granted service 
connection for residuals of encephalopathy based on evidence 
that the veteran had mononucleosis encephalitis during 
service.  

3.  The Schedule for Rating Disabilities evaluates PTSD as a 
mental disorder under 38 C.F.R. § 4.130 and residuals of 
encephalopathy as a neurological disorder under 38 C.F.R. 
§ 4.124a.



CONCLUSION OF LAW

The requirements for a separate compensable evaluation for 
residuals of encephalopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 
4.1-4.14, 4.124a, 4.130, Diagnostic Codes 8000 & 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated September 
2003, December 2004 and December 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Court has also indicated that in a claim for a 
higher initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that he should be entitled 
to a separate evaluation for the residuals of encephalopathy 
because it is not a residual of his PTSD, but rather a 
separate disability.  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.

After reviewing the record the Board agrees with the 
veteran's contention.  At the outset, the Board observes that 
the Schedule for Rating Disabilities evaluates PTSD as a 
mental disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 
and residuals of encephalopathy as a neurological disorder 
under 38 C.F.R. § 4.124a, Diagnostic Code 8000.  Furthermore, 
38 C.F.R. § 4.124a provides that "the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function" and Diagnostic Code 8000 provides for a minimum 
evaluation of 10 percent.  

The Board does acknowledge that the residuals of 
encephalopathy are to be evaluated "referring to the 
appropriate bodily system of the schedule" and that 
38 C.F.R. § 4.14 provides that "the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
However, the Board is of the opinion that to the extent that 
Diagnostic Code 8000 provides for evaluations based on 
residuals under "the appropriate bodily system of the 
schedule," with a minimum evaluation provided for under that 
Diagnostic Code of 10 percent, that the veteran is entitled 
to at least a 10 percent evaluation for the residuals of 
encephalopathy.  

It is possible that some of the symptomatology of the 
veteran's PTSD may be similar or overlap that of his 
residuals of encephalopathy.  However, in the Board's 
opinion, that is a matter to be addressed in assigning an 
evaluation for the residuals beyond the minimum 10 percent 
evaluation provided for under Diagnostic Code 8000.




ORDER

Subject to the provisions governing the award of monetary 
benefits, a separate compensable evaluation for residuals of 
encephalopathy is granted.


REMAND

Having decided that the veteran is entitled to a separate 
evaluation for the residuals of encephalopathy, at least to 
the minimum 10 percent evaluation provided for under 
Diagnostic Code 8000, the Board is of the opinion that 
consideration should now be given to assigning a evaluation 
for residuals of encephalopathy, to the extent that the 
symptomatology does not overlap that of PTSD.  In doing so, 
the record should be reviewed to determine whether there is 
sufficient medical evidence to decide the claim and if not, 
the veteran should be afforded a VA examination in order to 
differentiate the symptomatology attributable to the 
veteran's PTSD and the residuals of encephalopathy.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record to 
determine whether there is sufficient 
medical evidence to decide the claim, and 
more specifically whether the medical 
evidence is sufficient to differentiate 
the symptomatology that is due to PTSD and 
that which is due to the residuals of 
encephalopathy.  If the medical evidence 
is insufficient, the veteran should be 
afforded an appropriate examination.

2.  After the action in the first 
paragraph is completed, the RO/AMC should 
assign a minimum 10 percent evaluation for 
the residuals of encephalopathy under 
Diagnostic Code 8000 and consider whether 
any higher evaluation may be assigned.  
The veteran should be advised of the 
decision and of his appellate rights, and 
the need to file a Notice of Disagreement 
if he is dissatisfied with the assigned 
evaluation.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


